PER CURIAM:
Demetria Nicole Williams, appointed counsel for Russell Glenn Malone in this appeal from the district court’s denial of Malone’s motion to reduce his sentence under 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the *401relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of Malone’s § 3582(c)(2) motion is AFFIRMED.